MADDOX, Justice (dissenting).
This Court holds the evidence was sufficient to show the Cranes had actual knowledge of the lawsuit filed by Wilson Lumber Company. I do not believe the evidence is sufficient, but even assuming it was sufficient, the trial court found Engel Mortgage Company did not have achial notice of the suit based upon the same evidence.
This Court has said that “actual knowledge” is scarcely capable of more exact definition than the words import. Each case must be determined on its own facts. Sloss-Sheffield Steel & Iron Co. v. Foote, 229 Ala. 189, 155 So. 629 (1934). The facts of this case just do not show, in my judgment, that the Cranes really knew about the lawsuit. I must, therefore, respectfully dissent.